NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN ANTONIO LARA-LOPEZ; et al.,                 No.   16-70306

                Petitioners,                     Agency Nos.      A206-758-113
                                                                  A206-758-112
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Juan Antonio Lara-Lopez and his minor child, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      In their opening brief, petitioners do not challenge the agency’s

determination that the proposed social group of “Salvadoran males subject to

extortion, recruitment efforts and threats by Salvadoran gangs” was not cognizable.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Petitioners

also fail to challenge the agency’s determination that they failed to establish that

the harm they experienced or fear in El Salvador was or would be on account of a

protected ground. See id. Thus, we deny the petition for review as to petitioners’

asylum and withholding of removal claims.

      We lack jurisdiction to consider petitioners’ contentions regarding political

opinion and any newly proposed particular social group because they were not

raised to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency).




                                           2
      The record does not support petitioners’ contention that the BIA failed to

consider an argument based on Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014).

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder,

558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3